DETAILED ACTION

Response to Amendment
The amendment filed on 02/05/2021 has overcome the objections and rejections filed in the Office Action filed on 11/05/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Choi (disclosed in the Office Action filed on 11/05/2021), fails to teach, disclose, suggest, or make obvious the combined structure and functionality of a connector comprising a connector main body forming an insertion hole and wherein the gap-retaining member is protruding from one surface of the main body.
Re Claims 2-14:
The claims are allowed due to their dependence on allowed base claim 1.

Re Claim 15:
The closest prior art of record, Choi, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of a connector comprising a connector main body forming an insertion hole and wherein the gap-retaining member is protruding from one surface of the main body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 but not described above is considered pertinent to applicant's disclosure. 
Park et al (US 7976183 B2) and Park et al (US 10551555 B2; hereinafter Park ‘555) both teach a backlight unit comprising a plurality of LEDs and a connector main body forming a cable insertion hole. Park ‘555 further a PCB for mounting the plurality of LEDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875